                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


TONY PEREZ,

                       Plaintiff,

               v.                                              Case No. 21-C-142

ANDREW SAUL, Commissioner of
Social Security,

                       Defendant.


          ORDER GRANTING MOTION TO PROCEED IN FORMA PAUPERIS


       Plaintiff has filed a complaint seeking review of the decision of the Commissioner of Social

Security. Plaintiff has requested leave to proceed in forma pauperis, pursuant to 28 U.S.C. § 1915.

       An indigent plaintiff may commence a federal court action, without paying required costs

and fees, upon submission of an affidavit asserting inability “to pay such fees or give security

therefor” and stating “the nature of the action, defense or appeal and affiant’s belief that the person

is entitled to redress.” 28 U.S.C. § 1915(a)(1). Plaintiff filed the required affidavit of indigence.

Upon review of that affidavit, it appears that Plaintiff could not afford the filing fee. Accordingly,

IT IS HEREBY ORDERED that Plaintiff’s request to proceed in forma pauperis is GRANTED.

       IT IS FURTHER ORDERED that the clerk shall serve a copy of the complaint and this

order on the Commissioner of Social Security.

       Dated at Green Bay, Wisconsin this 11th day of February, 2021.

                                                       s/ William C. Griesbach
                                                       William C. Griesbach
                                                       United States District Judge




          Case 1:21-cv-00142-WCG Filed 02/11/21 Page 1 of 1 Document 7
